 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON GERAY,                                        No. 2:18-CV-2787-KJM-DMC-P
12                      Plaintiff,
13          v.                                           ORDER
14   JENNIFER SHAFER, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of a

19   paralegal (ECF No. 27), which is construed as a motion for the appointment of counsel.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                        1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. First, it is impossible to evaluate the likelihood of success on the merits at this

 9   stage of the proceedings because the status of the pleadings has not been set. Specifically,

10   pending before the court and addressed separately is a motion to dismiss plaintiff’s original

11   complaint for failure to state a claim upon which relief can be granted. Second, a review of

12   plaintiff’s filings reflects he is able to articulate his claims on his own without the assistance of a

13   legal professional. Finally, the legal and factual issues related to plaintiff claims of due process

14   violations with respect to procedures used to determine parole eligibility are not complex.

15                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

16   appointment of a paralegal, construed as a motion for the appointment of counsel (ECF No. 27),

17   is denied.

18

19

20   Dated: June 5, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
